                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )      No. 4:17-cr-00020-TWP-VTW
                                                  )      No. 4:17-cr-00021-TWP-VTW
RODNEY WAYNE PREWITT,                             )
                                                  )
                             Defendant.           )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On September 17, 2019, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 20). The parties were afforded due opportunity pursuant to statute and

the rules of this Court to file objections; none were filed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

Recommendation.

       IT IS SO ORDERED.

       Date:    10/7/2019




Distribution:

Jennifer H. Culotta
CULOTTA & CULOTTA LLP
jennifer@culottalaw.com

Abhishek Kambli
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
abhishek.kambli@usdoj.gov
